                                                                                               Page 1 of 2

              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

ROBERT ANDREW CONDON,

vs.                                                Case No.: 3:19cv3613/RV/CAS

MARNE SUTTEN
_________________________________/


                                               ORDER

        This cause comes on for consideration upon the magistrate judge=s

Report and Recommendation dated December 4, 2019.                                        (ECF No. 13).

The parties have been furnished a copy of the Report and Recommendation

and have been afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1).                            Petitioner has filed a timely

objection. 1

        Having considered the Report and Recommendation, Petitioner’s

objections, and the existence of the pending case in Kansas, I have

determined that the Report and Recommendation should be adopted.

        Accordingly, it is now ORDERED as follows:


1  It has come to the court’s attention that on the same date Petitioner filed his initial motion in this case,
he filed a substantially similar motion challenging his conviction in the District of Kansas. See Condon v.
Sutten, D. KS, Case 5:19-cv-03192-JWL. Petitioner’s “supplement” to his Kansas petition (ECF No. 4) is
virtually identical to his amended motion in this case (ECF No. 11). On November 29, 2019, Respondent
filed an “Answer and Return, or in the Alternative, Motion to Summary Judgment” in the Kansas case,
following which, on December 10, 2019, Petitioner moved to amend his petition to reflect the proper
custodian/respondent. That case remains pending.
                                                              Page 2 of 2

     1.    The magistrate judge=s Report and Recommendation (ECF No.

13) is adopted and incorporated by reference in this order.

     2.    Petitioner’s “Amended Motion under 28 U.S.C. § 2255” (ECF No.

11) is SUMMARILY DISMISSED.

     3. A certificate of appealability is DENIED.

     DONE AND ORDERED this 18th day of December, 2019.



                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:19cv3613/RV/CAS
